                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   INLAND NORTHWEST RENAL CARE                           CASE NO. C19-1758-JCC
     GROUP, LLC, d/b/a NORTHPOINTE
10
     DIALYSIS,                                             ORDER
11
                              Plaintiff,
12          v.

13   WEBTPA EMPLOYER SERVICES, LLC and
     FIRST CHOICE HEALTH NETWORK,
14
     INC.,
15
                              Defendants.
16

17

18          This matter comes before the Court on the report and recommendation of the Honorable
19   Mary Alice Theiler, United States Magistrate Judge (Dkt. No. 44). Defendant WebTPA
20   Employer Services, LLC did not file objections to the report and recommendation. Having
21   thoroughly considered the report and recommendation and the relevant record, the Court finds
22   oral argument unnecessary and hereby ORDERS that:
23          1.      The report and recommendation (Dkt. No. 44) is ADOPTED;
24          2.      Defendant WebTPA Employer Services, LLC’s motion to dismiss the amended
25   complaint (Dkt. No. 25) is DENIED;
26          3.      Plaintiff’s motion to strike (Dkt. No. 38) is GRANTED; and


     ORDER
     C19-1758-JCC
     PAGE - 1
 1          4.      The Clerk is DIRECTED to send copies of this order to all counsel and to Judge

 2   Theiler.

 3          DATED this 14th day of April 2020.




                                                        A
 4

 5

 6
                                                        John C. Coughenour
 7                                                      UNITED STATES DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1758-JCC
     PAGE - 2
